Citation Nr: 1220457	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  The May 2008 rating decision granted the claim of entitlement to service connection for bilateral hearing loss and assigned the same an initial 10 percent rating, and denied the claim of entitlement to service connection for tinnitus.  The RO in Denver, Colorado currently has jurisdiction of the claims file.

By a March 2012 rating decision of the RO in Denver Colorado, the rating assigned to the Veteran's bilateral hearing loss was increased to 40 percent, effective February 18, 2012.  As the 40 percent evaluation is less than the maximum available rating, and there remains a period of time during the appellate period wherein the 40 percent rating was not in effect, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  He presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the elements required to substantiate the Veteran's claim.  The VLJ raised the issue of whether any treating professional had indicated that the Veteran's tinnitus was related to service, or to service-connected bilateral hearing loss, an element required to substantiate the Veteran's claim found lacking by the RO.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative specifically discussed positive evidence of record indicating that his tinnitus was secondary to his service-connected bilateral hearing loss.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  On May 22, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, he withdrew his appeal as to the issue of entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter.

2.  The evidence of record demonstrates that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 
2.  Tinnitus is proximately due to service-connected bilateral hearing loss.              38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.102, 3.103(c)(2), 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher rating for hearing loss

On May 22, 2012, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the claim of entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



Service connection for tinnitus

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the VA Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

At the time of the Veteran's May 2012 Board hearing, he asserted that he saw a doctor and reported tinnitus maybe 4-5 years prior.  He complained that his tinnitus was annoying, that he has to wear an amplification device to watch television, and that the constant tone he hears, his tinnitus, masks a lot of sounds from television and radio.  

It is undisputed that the Veteran has been diagnosed with tinnitus and is service-connected for bilateral hearing loss.  Thus, the remaining issue is whether the Veteran's tinnitus is secondary to, i.e., was caused or aggravated by, his service-connected bilateral hearing loss.  On this issue, there is one opinion of record.  While on VA examination in April 2008, the examiner asserted that the Veteran's tinnitus was less likely related to his active service, the examiner did not render an opinion as to secondary service connection.

On VA examination in February 2012, the Veteran complained of recurrent tinnitus and reported that such may have had its onset during military service.  Subsequent to review of the claims file and physical examination, the examiner asserted that the Veteran's tinnitus was at least as likely as not secondary to his service-connected bilateral hearing loss, and reasoned that tinnitus is known to be a symptom associated with hearing loss.  

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no negative evidence of record.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, given the favorable disposition of the Veteran's claim, based upon the February 2012 VA opinion, further discussion of the probative value of the Veteran's lay statements is not required.

Thus, based on the foregoing, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal, as to the claim of entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss prior to February 18, 2012, and higher than 40 percent thereafter, is dismissed. 

Service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss, is granted.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


